Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 6/15/2021 is acknowledged.  Claims 18-20 have been withdrawn.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kucynko (US 8453364 B2).
Regarding claim 1, Kucynko discloses a firearm, comprising: a receiver (36) comprising a cavity (see annotated fig. 7 below) and an internal thread (see annotated fig. 7) disposed within the cavity; a barrel (14) comprising a first threaded connector (engaging “internal thread” in fig. 7) that is threadably engaged with the internal thread within the cavity and a second threaded connector (annotated fig. 8B below) spaced from the first threaded connector; and a barrel nut (92) comprising an internal thread (annotated fig. 8B) and an external thread (annotated fig. 8B), wherein the internal thread of the barrel nut is threadably engaged with the second threaded connector of the barrel.  

    PNG
    media_image1.png
    1330
    906
    media_image1.png
    Greyscale

Regarding claim 2, Kucynko discloses the firearm of claim 1, wherein the barrel comprises a central axis, a first end (annotated fig. 6), and a second end (annotated fig. 6), wherein the first threaded connector and the second threaded connector are each disposed more axially proximate the second end than the first end.  
Regarding claim 3, Kucynko discloses the firearm of claim 2, wherein the first threaded connector includes a first axial length and the second threaded connector includes a second axial length, and wherein the first axial length is different from the second axial length (see fig. 7 and 8b).
Regarding claim 4, Kucynko discloses the firearm of claim 2, wherein the first threaded connector has a first external barrel thread, and the second threaded connector has a second external barrel thread, wherein the first external barrel thread is different from the second external barrel thread (see fig. 7 and fig. 8b).
Regarding claim 5, Kucynko discloses the firearm of claim 4, wherein the first external barrel thread has a first major diameter and the second thread has a second major diameter, wherein the first major diameter is smaller than the second major diameter (see fig. 7 and fig. 8b).
Regarding claim 6, Kucynko discloses the firearm of claim 5, further comprising a cylindrical surface (the barrel) extending axially from the first external barrel thread of the first threaded connector to the second external barrel thread of the second threaded connector (see fig. 7).
Regarding claim 7, Kucynko discloses the firearm of claim 1, wherein the barrel nut comprises a first end and a second end opposite the first end, wherein the internal thread of the barrel nut is more proximate the second end than the first end (see fig. 8b).
Regarding claim 8, Kucynko discloses the firearm of claim 7, wherein the external thread of the barrel nut is more proximate the second end than the first end (see fig. 8b or fig. 7).
Regarding claim 9, Kucynko discloses the firearm of claim 8, wherein the barrel nut further comprises a plurality of circumferentially spaced recesses (fig. 8A) extending radially inward to a radially outer surface of the barrel nut.  
Regarding claim 10, Kucynko discloses the firearm of claim 9, wherein the recesses extend axially from the first end of the barrel nut (fig. 8A).
Regarding claim 11, Kucynko discloses the firearm of claim 1, further comprising a handguard (44, 46) disposed about the barrel and including an internal thread that is threadably engaged with the external thread of the barrel nut (in order to engage the guards 44, 46, the outer collar 86 is threaded…col. 6 lines 37-40).
Regarding claim 12, see the rejection of claims 1 and 4 above.
Regarding claim 13, see the rejection of claim 2 above.
Regarding claim 14, see the rejection of claim 3 above.
Regarding claim 15, see the rejection of claim 5 above.
Regarding claim 16, see the rejection of claim 7 above.
Regarding claim 17, see the rejections of claims 9 and 10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kucynko (US 8453364 B2).
Regarding claims 1-17, Kucynko discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claims 1-17, Kucynko discloses the claimed invention except he may not explicitly disclose the exact same sizes/shapes.  It would have been an obvious matter of design choice to have the same sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641